Allowable Subject Matter
Claims 1 and 3-15 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show an air duct assembly, comprising a main body, the main body being provided with an air inlet wherein the air inlet is provided below the main body and toward a corner of the main body; wherein the plurality of air outlets comprise a first air outlet provided on a first side of the main body closer to the air inlet; a second air outlet provided at a top of the main body closer to the air inlet; a third air outlet provided on a third side of the main body far from the air inlet; a fourth air outlet provided at the top of the main body far from the air inlet and a deflecting plate provided between the third air outlet and the main body; wherein the deflecting plate divides the air from the air inlet into the third air outlet and the fourth air outlet.  U.S. Patent 6,637,225 to Cho et al. teaches a concentrated cooling apparatus and refrigerator having the same, U.S. Patent 5,992,165 to Kim et al. teaches an apparatus for supplying cold air in refrigerators, U.S. Patent 5,775,124 to Park et al. teaches methods and apparatus for controlling the volume and entry direction of cool air supplied to a cooling chamber and U.S. Patent 5,778,694 to Jeong teaches cooling air supply control apparatus of refrigerator, but they do not teach, alone or in combination, the key claimed technical features, as described in detail above.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
12/29/20